In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-22-00097-CR
      ___________________________

CHIQUITA LASHONE FULBRIGHT, Appellant

                       V.

           THE STATE OF TEXAS


   On Appeal from the 297th District Court
          Tarrant County, Texas
        Trial Court No. 1681826D


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
      Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      Appellant has filed an unopposed motion to dismiss her appeal. In it, she

states that she is being “held on other outstanding matters in Ellis County” and will

“serve the entirety of her sentence before the issue that she is eligible to appeal—

sentencing—is resolved.” She asks this court to dismiss her appeal and to “take the

extraordinary step to order her transferred to Ellis County, Texas, where she may

resolve the remaining matters.”

      Appellant’s request to be transferred to Ellis County exceeds the scope of this

appeal, and she has not cited any legal authority to support her request. We deny this

portion of her motion.

      Otherwise, because we have not yet decided the case, we grant the remainder

of Appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 29, 2022




                                           2